ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Target Construction, Inc.                     )      ASBCA No. 58811
                                              )
Under Contract No. W912EE-10-C-0028           )

APPEARANCES FOR THE APPELLANT:                       S. Leo Arnold, Esq.
                                                     Matthew W. Willis, Esq.
                                                      Ashley, Ashley & Arnold
                                                      Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John M. Breland, Esq.
                                                     Walker D. Moller, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District,
                                                        Vicksburg

                                ORDER OF DISMISSAL

       The parties have filed a joint motion to dismiss with prejudice stating that the
matters in dispute have been resolved. Accordingly, this appeal is dismissed with
prejudice.

       Dated: 25 May 2016



                                                  )Y) ,,~l"J II t'Lc~~/l~
                                                   MICHAEL N. O'CONNELL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58811, Appeal of Target
Construction, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2